DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 (and by dependency claims 4-9) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 17/162676 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences in wording are not substantial. In particular, the specification of both applications describe a DNA dataset and a DNA sequence in the same terms.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17/162676
17. A system of identifying a relative genomic health risk from at least one of: a dental image, a dental image landmark, an image, an image landmark when matched and identified to at least one of: a deoxyribonucleic acid (DNA) dataset, a ribonucleic acid (RNA), a genomic dataset associated with an individual information dataset, the system comprising a processer, wherein the processor configured to: receive at least one of: a dental image, a dental image landmark, an image, an image landmark; wherein the processor may be configured to execute an instruction in any order; wherein the processor device may be configured to omit an instruction in any order; wherein an instruction is at least one of: a match, an identify, a score, a rule, a train, a process, an exchange, a transfer, a purchase, a sell; wherein at least one of: a deoxyribonucleic acid (DNA) dataset, a ribonucleic acid (RNA), a dataset genomic dataset contains at least one nucleotide; match and identify at least one of: a dental image, a dental image landmark, an image, an image landmark to at least one of: an deoxyribonucleic acid (DNA) dataset, a ribonucleic acid (RNA), a dataset, a genomic dataset of an individual and provide to a real time dental image dataset; determine an image variant in at least one of: a dental image, a dental image landmark, an image, an image landmark and match it with at least one of: an deoxyribonucleic acid (DNA) dataset, a ribonucleic acid (RNA) dataset, a genomic dataset to determine a relative genomic health risk and provide to a real time dental image dataset; determine if no image variant is detected in at least one of: a dental image, a dental image landmark, an image, an image landmark and match it with at least one of: an deoxyribonucleic acid (DNA), dataset, a ribonucleic acid (RNA), dataset, a genomic to determine a relative genomic health risk and provide to a real time dental image dataset; match and identify a real time dental image dataset to an individual information dataset and provide to a real time correlation dataset; wherein an individual information dataset includes at least one of: an age, a first name, a gender, a middle initial, a middle name, a last name, a sex, a date of birth, a zip code, an address, a geographic location, a cell phone number, a telephone number, a current medication, a previous medication, a social security number, a marital status, an insurance, an insurance identification number, an email address, an internet protocol address, a change of insurance, an employer, a change of employment, a change of zip code, a change of the previous medication, a change of a marital status, a change of gender, a location, a change of location, a biometric measurement, a biometric sensor measurement, a genetic dataset, an individual deoxyribonucleic acid (DNA) dataset, an individual ribonucleic acid (RNA) dataset, an internet browsing history, a dataset; the processor may be configured to generate at least one of: a dental product recommendation, a product recommendation, a dental treatment recommendation, a treatment recommendation, a relative health risk and provide to a to a real time correlation dataset; process a transaction of at least one of: an exchange, a transfer, a purchase, a sell of at least one of: a dental image, a dental image landmark, an image, an image landmark, a deoxyribonucleic acid (DNA) dataset, an individual deoxyribonucleic acid (DNA) dataset, a ribonucleic acid (RNA) dataset, an individual ribonucleic acid (RNA) dataset, a genetic dataset, a dataset, a real time dental image dataset, an individual information dataset, a dental product recommendation, a product recommendation, a dental treatment recommendation, a treatment recommendation, a relative health risk, a real time correlation dataset, a data over a communication network; wherein a communication network includes at least one of: the internet, an intranet, an extranet, an internet, an internet transaction service, an online transaction service, a mobile network, a cell phone, a wearable technology, a wireless network, a cloud platform, an online transaction processing (OLTP) service, an online analytical processing (OLAP) service, a transaction platform.
Current Application
2. A system of identifying a relative genomic health risk from at least one of: a dental image, a dental image landmark, an image, an image landmark when matched and identified to at least one of: a deoxyribonucleic acid (DNA) sequence, a ribonucleic acid (RNA), a genomic sequence associated with an individual information dataset, the system comprising a processer, wherein the processor configured to: receive at least one of: a dental image, a dental image landmark, an image, an image landmark; wherein the processor may be configured to execute an instruction in any order; wherein the processor device may be configured to omit an instruction in any order; wherein an instruction is at least one of: a match, an identify, a score, a rule, a train, a process, an exchange, a transfer, a purchase, a sell; wherein at least one of: a deoxyribonucleic acid (DNA) sequence, a ribonucleic acid (RNA), a sequence genomic sequence contains at least one nucleotide; match and identify at least one of: a dental image, a dental image landmark, an image, an image landmark to at least one of: an deoxyribonucleic acid (DNA) sequence, a ribonucleic acid (RNA), a sequence, a genomic sequence of an individual and provide to a real time dental image dataset; determine an image variant in at least one of: a dental image, a dental image landmark, an image, an image landmark and match it with at least one of: an deoxyribonucleic acid (DNA) sequence, a ribonucleic acid (RNA) sequence, a genomic sequence to determine a relative genomic health risk and provide to a real time dental image dataset; determine if no image variant is detected in at least one of: a dental image, a dental image landmark, an image, an image landmark and match it with at least one of: an deoxyribonucleic acid (DNA), sequence, a ribonucleic acid (RNA), sequence, a genomic to determine a relative genomic health risk and provide to a real time dental image dataset; match and identify a real time dental image dataset to an individual information dataset and provide to a real time correlation dataset; wherein an individual information dataset includes at least one of: an age, a first name, a gender, a middle initial, a middle name, a last name, a sex, a date of birth, a zip code, an address, a geographic location, a cell phone number, a telephone number, a current medication, a previous medication, a social security number, a marital status, an insurance, an insurance identification number, an email address, an internet protocol address, a change of insurance, an employer, a change of employment, a change of zip code, a change of the previous medication, a change of a marital status, a change of gender, a location, a change of location, a biometric measurement, a biometric sensor measurement, a genetic sequence, an individual deoxyribonucleic acid (DNA) sequence, an individual ribonucleic acid (RNA) sequence, an internet browsing history, a dataset; the processor may be configured to generate at least one of: a dental product recommendation, a product recommendation, a dental treatment recommendation, a treatment recommendation, a relative health risk and provide to a to a real time correlation dataset; process a transaction of at least one of: an exchange, a transfer, a purchase, a sell of at least one of: a dental image, a dental image landmark, an image, an image landmark, a deoxyribonucleic acid (DNA) sequence, an individual deoxyribonucleic acid (DNA) sequence, a ribonucleic acid (RNA) sequence, an individual ribonucleic acid (RNA) sequence, a genetic sequence, a dataset, a real time dental image dataset, an individual information dataset, a dental product recommendation, a product recommendation, a dental treatment recommendation, a treatment recommendation, a relative health risk, a real time correlation dataset, a data over a communication network; wherein a communication network includes at least one of: the internet, an intranet, an extranet, an internet, an internet transaction service, an online transaction service, a mobile network, a cell phone, a wearable technology, a wireless network, a cloud platform, an online transaction processing (OLTP) service, an online analytical processing (OLAP) service, a transaction platform.




Claim 3 (and by dependency claims 4-9) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 17/162676 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences in wording are not substantial. In particular, the specification of both applications describe a genetic dataset and a genetic sequence in the same terms.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17/162676
18. A method of identifying a genetic probability from matching and identifying at least one of: a genetic sample, a genetic dataset to at least one of: a dental image, a dental image landmark, an image, an image landmark wherein the method comprising: a microprocessor configured to: match and identify at least one of: a genetic probability, a relative health risk based on at least one of: a dental image, a dental image landmark, an image, an image landmark and provide to a dental image dataset; the processor may be configured to execute an instruction in any order; the processor device may be configured to omit an instruction in any order; wherein an instruction is at least one of: a quantitatively, a normalize, a comparing, a predict, a match, an identify, a process, an exchange, a transfer, a purchase, a sell; quantitatively determining a level of at least of: a deoxyribonucleic acid (DNA) dataset, an individual deoxyribonucleic acid (DNA) dataset, a ribonucleic acid (RNA) dataset, an individual ribonucleic acid (RNA) dataset, a RNA transcript dataset of a gene, a genetic dataset from at least one of: a genetic dataset, a genetic sample, a tissue sample, a saliva sample, a blood sample, a sample obtained from at least one of: an e-commerce consumer, an individual, a dataset and at least one of: associate, correlate it to at least one of: a dental image, a dental image landmark, an image, an image landmark and provide to dental image dataset; normalize a level of a deoxyribonucleic acid (DNA) dataset, an individual deoxyribonucleic acid (DNA) dataset, a ribonucleic acid (RNA) dataset, an individual ribonucleic acid (RNA) dataset, a RNA transcript dataset of a gene, a genetic dataset of a gene to at least one reference gene to produce a normalized gene expression level and at least one of: associate, correlate it to at least one of: a dental image, a dental image landmark, an image, an image landmark and provide to a dental image dataset; comparing a normalized gene expression level of a gene to a range of normalized gene expression levels of a reference gene obtained from at least one of: a dental anatomy dataset reference dataset, a dental pathology reference dataset, a reference dataset set and at least one of: associate, correlate it to at least one of: a dental image, a dental image landmark, an image, an image landmark and provide to a dental image dataset; predict a relative health risk of at least one of: a pathology, a dental pathology, no pathology based on the comparison of a normalized level of at least one of: a deoxyribonucleic acid (DNA) dataset, an individual deoxyribonucleic acid (DNA) dataset, a ribonucleic acid (RNA) dataset, an individual ribonucleic acid (RNA) dataset, a RNA transcript dataset of a gene, a genetic dataset expression level of a gene to a normalized reference gene dataset and at least one of: associate, correlate it to at least one of: a dental image, a dental image landmark, an image, an image landmark and provide to a dental image dataset; match and identify a dental image dataset to an individual information dataset to produce a real time correlation dataset; wherein an individual information dataset includes at least one of: an age, a first name, a gender, a middle initial, a middle name, a last name, a sex, a date of birth, a zip code, an address, a geographic location, a cell phone number, a telephone number, a current medication, a previous medication, a social security number, a marital status, an insurance, an insurance identification number, an email address, an internet protocol address, a change of insurance, an employer, a change of employment, a change of zip code, a change of the previous medication, a change of a marital status, a change of gender, a location, a change of location, a biometric measurement, a biometric sensor measurement, a genetic dataset, an individual deoxyribonucleic acid (DNA) dataset, an individual ribonucleic acid (RNA) dataset, an internet browsing history, a dataset; the processor may be configured to generate at least one of: a dental product recommendation, a product recommendation, a dental treatment recommendation, a treatment recommendation, a relative health risk and provide to a to a real time correlation dataset; process a transaction of at least one of: an exchange, a transfer, a purchase, a sell of at least one of: a dental image, a dental image landmark, an image, an image landmark, a deoxyribonucleic acid (DNA) dataset, an individual deoxyribonucleic acid (DNA) dataset, a ribonucleic acid (RNA) dataset, an individual ribonucleic acid (RNA) dataset, a genetic dataset, a dataset, dental image dataset, an individual information dataset, a dental product recommendation, a product recommendation, a dental treatment recommendation, a treatment recommendation, a relative health risk, a real time correlation dataset, a data over a communication network; wherein a communication network includes at least one of: the internet, an intranet, an extranet, an internet, an internet transaction service, an online transaction service, a mobile network, a cell phone, a wearable technology, a wireless network, a cloud platform, an online transaction processing (OLTP) service, an online analytical processing (OLAP) service, a transaction platform.
Current Application
3. A method of identifying a genetic probability from matching and identifying at least one of: a genetic sample, a genetic sequence to at least one of: a dental image, a dental image landmark, an image, an image landmark wherein the method comprising: a microprocessor configured to: match and identify at least one of: a genetic probability, a relative health risk based on at least one of: a dental image, a dental image landmark, an image, an image landmark and provide to a dental image dataset; the processor may be configured to execute an instruction in any order; the processor device may be configured to omit an instruction in any order; wherein an instruction is at least one of: a quantitatively, a normalize, a comparing, a predict, a match, an identify, a process, an exchange, a transfer, a purchase, a sell; quantitatively determining a level of at least of: a deoxyribonucleic acid (DNA) sequence, an individual deoxyribonucleic acid (DNA) sequence, a ribonucleic acid (RNA) sequence, an individual ribonucleic acid (RNA) sequence, a RNA transcript sequence of a gene, a genetic sequence from at least one of: a genetic sequence, a genetic sample, a tissue sample, a saliva sample, a blood sample, a sample obtained from at least one of: an e-commerce consumer, an individual, a dataset and at least one of: associate, correlate it to at least one of: a dental image, a dental image landmark, an image, an image landmark and provide to dental image dataset; normalize a level of a deoxyribonucleic acid (DNA) sequence, an individual deoxyribonucleic acid (DNA) sequence, a ribonucleic acid (RNA) sequence, an individual ribonucleic acid (RNA) sequence, a RNA transcript sequence of a gene, a genetic sequence of a gene to at least one reference gene to produce a normalized gene expression level and at least one of: associate, correlate it to at least one of: a dental image, a dental image landmark, an image, an image landmark and provide to a dental image dataset; comparing a normalized gene expression level of a gene to a range of normalized gene expression levels of a reference gene obtained from at least one of: a dental anatomy dataset reference dataset, a dental pathology reference dataset, a reference dataset set and at least one of: associate, correlate it to at least one of: a dental image, a dental image landmark, an image, an image landmark and provide to a dental image dataset; predict a relative health risk of at least one of: a pathology, a dental pathology, no pathology based on the comparison of a normalized level of at least one of: a deoxyribonucleic acid (DNA) sequence, an individual deoxyribonucleic acid (DNA) sequence, a ribonucleic acid (RNA) sequence, an individual ribonucleic acid (RNA) sequence, a RNA transcript sequence of a gene, a genetic sequence expression level of a gene to a normalized reference gene dataset and at least one of: associate, correlate it to at least one of: a dental image, a dental image landmark, an image, an image landmark and provide to a dental image dataset; match and identify a dental image dataset to an individual information dataset to produce a real time correlation dataset; wherein an individual information dataset includes at least one of: an age, a first name, a gender, a middle initial, a middle name, a last name, a sex, a date of birth, a zip code, an address, a geographic location, a cell phone number, a telephone number, a current medication, a previous medication, a social security number, a marital status, an insurance, an insurance identification number, an email address, an internet protocol address, a change of insurance, an employer, a change of employment, a change of zip code, a change of the previous medication, a change of a marital status, a change of gender, a location, a change of location, a biometric measurement, a biometric sensor measurement, a genetic sequence, an individual deoxyribonucleic acid (DNA) sequence, an individual ribonucleic acid (RNA) sequence, an internet browsing history, a dataset; the processor may be configured to generate at least one of: a dental product recommendation, a product recommendation, a dental treatment recommendation, a treatment recommendation, a relative health risk and provide to a to a real time correlation dataset; process a transaction of at least one of: an exchange, a transfer, a purchase, a sell of at least one of: a dental image, a dental image landmark, an image, an image landmark, a deoxyribonucleic acid (DNA) sequence, an individual deoxyribonucleic acid (DNA) sequence, a ribonucleic acid (RNA) sequence, an individual ribonucleic acid (RNA) sequence, a genetic sequence, a dataset, dental image dataset, an individual information dataset, a dental product recommendation, a product recommendation, a dental treatment recommendation, a treatment recommendation, a relative health risk, a real time correlation dataset, a data over a communication network; wherein a communication network includes at least one of: the internet, an intranet, an extranet, an internet, an internet transaction service, an online transaction service, a mobile network, a cell phone, a wearable technology, a wireless network, a cloud platform, an online transaction processing (OLTP) service, an online analytical processing (OLAP) service, a transaction platform.


Claim 14 (and by dependency claims 15-16) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 17/162676 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences in wording are not substantial. In particular, claim 14 of the current application is a slightly broader version of claim 2 of 17/162676 (difference highlighted in table below).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




17/162676
2. A system for generating at least one of: an insurance claim approval, an insurance claim denial, an insurance claim for human review, by comparing images to attached to a claim with a dental image dataset, the system comprising a microprocessor, wherein the microprocessor processor configured to: receive an insurance claim with at least one insurance data and associated with at least one dental image; the system may execute an instruction in any order; the system may omit an instruction in any order; wherein, an instruction is at least one of: a match, an identify, a score, a rule, a train, a process, an exchange, a transfer, a purchase, a sell; match and identify a dental image to a dental dataset and provide to a dental image dataset; wherein a dental dataset comprises at least one of: a classified dental image anatomy dataset, a classified dental image pathology dataset, a deoxyribonucleic acid (DNA) sequence, an individual deoxyribonucleic acid (DNA) sequence, a ribonucleic acid (RNA) sequence, an individual ribonucleic acid (RNA) sequence, a genetic sequence, a dataset; wherein a dental image contains at least one of: a dental image, a dental image landmark, an image, an image landmark, an image, an image landmark; verify and correct a dental image with a dental dataset and provide to a dental image dataset; verify and correct an insurance data with an insurance dataset and provide to a dental image dataset; wherein an insurance dataset including at least one of: an American dental association (ADA) code, a date, a claim identifier, a claim number, a duplicate claim associated with the claim identifier, a provider national identification number, a provider's state license number, a provider identification number, a data; correlate an insurance dataset to least one of: a dental image, a dental image landmark, an image, an image landmark, an image, an image landmark with an individual information dataset to produce at least one of: an insurance approval, an insurance denial, an insurance claim for human review and provide to the real time correlation dataset; wherein an individual information dataset includes at least one of: an age, a first name, a gender, a middle initial, a middle name, a last name, a sex, a date of birth, a zip code, an address, a geographic location, a cell phone number, a telephone number, a current medication, a previous medication, a social security number, a marital status, an insurance, an insurance identification number, an email address, an internet protocol address, a change of insurance, an employer, a change of employment, a change of zip code, a change of the previous medication, a change of a marital status, a change of gender, a location, a change of location, a biometric measurement, a biometric sensor measurement, a genetic sequence, an individual deoxyribonucleic acid (DNA) sequence, an individual ribonucleic acid (RNA) sequence, an internet browsing history, a dataset; the processor may be configured to generate at least one of: an insurance claim approval, an insurance claim denial, a treatment recommendation, a product recommendation, a relative health risk and provide to the real time correlation dataset; process a transaction of at least one of: an exchange, a transfer, a purchase, a sell of at least one of: a dental image, a dental image landmark, an image, an image landmark, a classified dental image anatomy dataset, a classified dental image pathology dataset, a deoxyribonucleic acid (DNA) sequence, an individual deoxyribonucleic acid (DNA) sequence, a ribonucleic acid (RNA) sequence, an individual ribonucleic acid (RNA) sequence, a genetic sequence, an individual information dataset, an insurance claim approval, an insurance claim denial, a treatment recommendation, a product recommendation, a relative health risk, a data over a communication network; wherein a communication network includes at least one of: the internet, an intranet, an extranet, an internet, an internet transaction service, an online transaction service, a mobile network, a cell phone, a wearable technology, a wireless network, a cloud platform, an online transaction processing (OLTP) service, an online analytical processing (OLAP) service, a transaction platform.
Current Application
14. A system for generating at least one of: an insurance claim approval, an insurance claim denial, an insurance claim for human review, by comparing images to attached to a claim with a dental image dataset, the system comprising a processer, wherein the processor configured to: receive an insurance claim with at least one insurance data and associated with at least one dental image; the system may execute an instruction in any order; the system may omit an instruction in any order; wherein an instruction is at least one of: a match, an identify, a score, a rule, a train, a process, an exchange, a transfer, a purchase, a sell; match and identify a dental image to a dental dataset and provide to a dental image dataset; wherein a dental dataset comprises at least one of: a classified dental image anatomy dataset, a classified dental image pathology dataset, a deoxyribonucleic acid (DNA) sequence, an individual deoxyribonucleic acid (DNA) sequence, a ribonucleic acid (RNA) sequence, an individual ribonucleic acid (RNA) sequence, a genetic sequence, a dataset; wherein a dental image contains at least one of: a dental image, a dental image landmark, an image, an image landmark, an image, an image landmark; verify and correct a dental image with a dental dataset and provide to a dental image dataset; verify and correct an insurance data with an insurance dataset and provide to a dental image dataset; wherein an insurance dataset including at least one of: an American dental association (ADA) code, a date, a claim identifier, a claim number, a duplicate claim associated with the claim identifier, a provider national identification number, a provider's state license number, a provider identification number, a data; correlate an insurance dataset to least one of: a dental image, a dental image landmark, an image, an image landmark, an image, an image landmark with an individual information dataset and provide to the real time correlation dataset; wherein an individual information dataset includes at least one of: an age, a first name, a gender, a middle initial, a middle name, a last name, a sex, a date of birth, a zip code, an address, a geographic location, a cell phone number, a telephone number, a current medication, a previous medication, a social security number, a marital status, an insurance, an insurance identification number, an email address, an internet protocol address, a change of insurance, an employer, a change of employment, a change of zip code, a change of the previous medication, a change of a marital status, a change of gender, a location, a change of location, a biometric measurement, a biometric sensor measurement, a genetic sequence, an individual deoxyribonucleic acid (DNA) sequence, an individual ribonucleic acid (RNA) sequence, an internet browsing history, a dataset; the processor may be configured to generate at least one of: an insurance claim approval, an insurance claim denial, a treatment recommendation, a product recommendation, a relative health risk and provide to the real time correlation dataset; process a transaction of at least one of: an exchange, a transfer, a purchase, a sell of at least one of: a dental image, a dental image landmark, an image, an image landmark, a classified dental image anatomy dataset, a classified dental image pathology dataset, a deoxyribonucleic acid (DNA) sequence, an individual deoxyribonucleic acid (DNA) sequence, a ribonucleic acid (RNA) sequence, an individual ribonucleic acid (RNA) sequence, a genetic sequence, an individual information dataset, an insurance claim approval, an insurance claim denial, a treatment recommendation, a product recommendation, a relative health risk, a data over a communication network; wherein a communication network includes at least one of: the internet, an intranet, an extranet, an internet, an internet transaction service, an online transaction service, a mobile network, a cell phone, a wearable technology, a wireless network, a cloud platform, an online transaction processing (OLTP) service, an online analytical processing (OLAP) service, a transaction platform.


Claim 17 (and by dependency claims 19-20) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10937160. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference in wording is not substantial and the current claims are a broader version of claim 18. Claim 18 of U.S. Patent No. 10937160 generates a dental recommendation whereas claim 17 of the current application generates any one of an insurance recommendation, a dental recommendation, a recommendation, a relative health risk. There are multiple such limitations where claim 18 of U.S. Patent No. 10937160 has only one possibility listed and the current application is broader by virtue of many possible alternatives through the use of the term “any one of”.

U.S. Patent No. 1093716018. The following is claimed: a method of generating a dental recommendation based on image processing, wherein a method comprising: a processor configured to: receive, using at least one of: a processing device, a communication device at least one patient data from a dental insurance service comprising at least one image from at least one of: an expert device, a processing device, a patient device; retrieve, using a storage device, at least one dental dataset; analyze, using a processing device, at least one patient data and at least one dental dataset, wherein at least one dental dataset is associated with at least one patient data, wherein at least one dental dataset comprises at least one of: a classified dental image anatomy dataset, a classified dental image pathology dataset; generate, using a processing device, at least one landmark based on analyzing, wherein at least one landmark comprises at least one dental characteristic associated with at least one patient data; retrieve, using a storage device, at least one dental reference dataset; process, using a processing device, at least one landmark and at least one dental reference dataset; determine, using a processing device, at least one dental recommendation based on a processing; transmit, using at least one of: a processing device, a communication device at least one dental recommendation to at least one external device; transmit, using at least one of: a processing device, a communication device at least one dental recommendation and at least one patient data to at least one of: an expert device, a processing device, a patient device associated with at least one expert; store, using a storage device, at least one dental recommendation; receive, using at least one of: a processing device, a communication device a first confidence score from at least one of: an expert device, a processing device, a patient device, wherein a first confidence score is associated with at least one dental recommendation; receive, using at least one of: a processing device, a communication device at least one of: a second confidence score, a multiple confidence score from at least one of: an expert device, a processing device, a patient device; wherein a second confidence score is associated with at least one landmark; wherein a multiple confidence score is associated with at least one landmark; transmit, using at least one of: a processing device, a communication device a first confidence score to at least one external device; transmit, using at least one of: a processing device, a communication device at least one of: a second confidence score, a multiple confidence score to at least one external device; update, using a processing device, at least one dental reference dataset with at least one patient data and at least one dental recommendation based on at least one of: a first confidence score, a second confidence score, a multiple confidence score; generate, using a processing device, at least one updated reference dataset based on updating of at least one dental reference dataset; store, using a storage device, at least one updated reference dataset; receive an order from at least one patient device, wherein an order is associated with at least one dental recommendation; transmit, using at least one of: a processing device, a communication device an order to at least one external device; receive, using at least one of: a processing device, a communication device a response corresponding to an order from at least one external device; transmit, using at least one of: a processing device, a communication device a response to at least one patient device; generate, using a processing device, a validity notification corresponding to at least one patient data based on an analyzing, wherein a validity notification is associated with a measure of approval of at least one patient data; transmit, using at least one of: a processing device, a communication device a validity notification to at least one external device; retrieve, using a storage device, at least one regulatory data based on at least one first user; analyze, using a processing device, at least one first user data based on at least one regulatory data; generate, using a processing device, a notification corresponding to at least one first user based on an analyzing of at least one first user data; transmit, using at least one of: a processing device, a communication device a notification to at least one of: at least one patient device, at least one external device; process a transaction from at least one of: a dental professional, a health care professional, an expert, an individual, an e-commerce organization, a researcher, a business, a government agency, a manufacturer, a business, an application software, a system software, a client device, a processing device of at least one of: an exchange, a transfer, a purchase, a sell of a dataset, wherein a dataset includes at least one of: one patient data, one dental dataset, one dental reference dataset, one landmark, one dental recommendation, a first confidence score, a second confidence score, a multiple confidence score, one dental product recommendation, a validity notification over at least one of: a processing device, a communication device, a communication network;  wherein at least one of: a processing device, a communication device, a communication network includes at least one of: the internet, an intranet, an extranet, an internet, an internet transaction service, an online transaction service, a mobile network, a cell phone, a wearable technology, a wireless network, a cloud platform, an online transaction processing (OLTP) service, an online analytical processing (OLAP) service, a transaction platform and provide to at least one of: a dental professional, a health care professional, an expert, a processing device, a patient device, an individual, an e-commerce organization, a researcher, a business, a government agency, a manufacturer, a business, an application software, a system software, a client device, a processing device.
Current Application
17. The following is claimed: a method of generating at least one of: an insurance recommendation, a dental recommendation, a recommendation, a relative health risk based on image processing, wherein a method comprising: a processor configured to: receive, using at least one of: a processing device, a communication device at least one patient data from at least one of: a dental professional, a health care professional, an expert, an e-commerce organization, an individual, an e-commerce organization, a business, a researcher, a manufacturer, an application software, a patient portal, a system software, a client device, a processing device, an insurance company, a bioinformatics organization; comprising at least one image from at least one of: an expert device, a processing device, a patient device; retrieve, using a storage device, at least one dental dataset; analyze, using a processing device, at least one patient data and at least one dental dataset, wherein at least one dental dataset is associated with at least one patient data, wherein at least one dental dataset comprises at least one of: a classified dental image anatomy dataset, a classified dental image pathology dataset, an insurance data, an insurance dataset; wherein an insurance dataset includes at least one insurance data; generate, using a processing device, at least one landmark based on analyzing, wherein at least one landmark comprises at least one dental characteristic associated with at least one patient data; retrieve, using a storage device, at least one dental reference dataset; process, using a processing device, at least one landmark and at least one dental reference dataset; determine, using a processing device, at least one of: an insurance recommendation, a dental recommendation, a recommendation, a relative health risk based on a processing; transmit, using at least one of: a processing device, a communication device at least one of: an insurance recommendation, a dental recommendation, a recommendation, a relative health risk; transmit, using at least one of: a processing device, a communication device at least one of: an insurance recommendation, a dental recommendation, a recommendation, a relative health risk and at least one patient data to at least one of: an expert device, a processing device, a patient device associated with at least one expert; store, using a storage device, at least one of: an insurance recommendation, a dental recommendation, a recommendation, a relative health risk; receive, using at least one of: a processing device, a communication device a first confidence score from at least one of: an expert device, a processing device, a patient device, wherein a first confidence score is associated with at least one of: an insurance recommendation, a dental recommendation, a recommendation, a relative health risk; receive, using at least one of: a processing device, a communication device at least one of: a second confidence score, a multiple confidence score from at least one of: an expert device, a processing device, a patient device; wherein a second confidence score is associated with at least one landmark; wherein a multiple confidence score is associated with at least one landmark; transmit, using at least one of: a processing device, a communication device a first confidence score to at least one external device; transmit, using at least one of: a processing device, a communication device at least one of: a second confidence score, a multiple confidence score to at least one external device; update, using a processing device, at least one dental reference dataset with at least one patient data and at least one of: an insurance recommendation, a dental recommendation, a recommendation, a relative health risk based on at least one of: a first confidence score, a second confidence score, a multiple confidence score; generate, using a processing device, at least one updated reference dataset based on updating of at least one dental reference dataset; store, using a storage device, at least one updated reference dataset; receive an order from at least one patient device, wherein an order is associated with at least one of: an insurance recommendation, a dental recommendation, a recommendation, a relative health risk; transmit, using at least one of: a processing device, a communication device an order to at least one external device; receive, using at least one of: a processing device, a communication device a response corresponding to an order from at least one external device; transmit, using at least one of: a processing device, a communication device a response to at least one patient device; generate, using a processing device, a validity notification corresponding to at least one patient data based on an analyzing, wherein a validity notification is associated with a measure of approval of at least one patient data; transmit, using at least one of: a processing device, a communication device a validity notification to at least one external device; retrieve, using a storage device, at least one regulatory data based on at least one first user; analyze, using a processing device, at least one first user data based on at least one regulatory data; generate, using a processing device, a notification corresponding to at least one first user based on an analyzing of at least one first user data; transmit, using at least one of: a processing device, a communication device a notification to at least one of: at least one patient device, at least one external device; process a transaction from at least one of: a dental professional, a health care professional, an expert, an e-commerce consumer, an individual, an e-commerce organization, a business, a researcher, a government agency, a manufacturer, a business, an application software, a system software, a client device, a processing device of at least one of: an exchange, a transfer, a purchase, a sell of a dataset, wherein a dataset includes at least one of: one patient data, one dental dataset, one dental reference dataset, one landmark, one dental recommendation, a first confidence score, a second confidence score, a multiple confidence score, one dental product recommendation, an insurance recommendation, a relative health risk, a validity notification over at least one of: a processing device, a communication device, a communication network;  wherein at least one of: a processing device, a communication device, a communication network includes at least one of: the internet, an intranet, an extranet, an internet, an internet transaction service, an online transaction service, a mobile network, a cell phone, a wearable technology, a wireless network, a cloud platform, an online transaction processing (OLTP) service, an online analytical processing (OLAP) service, a transaction platform and provide to at least one of: a dental professional, a health care professional, an expert, a processing device, a patient device, an individual, an e-commerce organization, a researcher, a business, a government agency, a manufacturer, a business, an application software, a system software, a client device, a processing device.




Claim Objections
Claims 1-3, 6, 10 and 14 are objected to because of the following informalities: “the system may omit an instruction in any order” would leave the claim with only the receiving step. For the purposes of examination the steps that follow are also found and rejected, however by the way the claim is worded none of those limitations would be required.  Appropriate correction is required (delete this limitation making the claim unnecessarily broad).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 4-9 and 19-20 have unacceptable multiple dependent claim wording, as the claims do not refer back in the alterative only. See for example MPEP 608.01(n).
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, in “receive at least one of: a dental image, a dental image landmark, an image, an image landmark, an image, an image landmark” the second instance of “an image” is redundant and not further limiting.  
Further, “to produce at least one of: a first real time confidence score of at least one of: a dental anatomy landmark, a dental pathology landmark, a second real time confidence score of at least one of: a dental anatomy landmark, a dental pathology landmark” in claim 1 should read to produce at least one of: a first real time confidence score of at least one of: a dental anatomy landmark, a dental pathology landmark, and a second real time confidence score of at least one of: a dental anatomy landmark, a dental pathology landmark” to ensure the scope of what is required in the claim is clear. 
Further the first instance of the terms “a dental image, a dental image landmark, an image, an image landmark, a supervised annotated dental anatomy landmark dataset, an unsupervised annotated dental anatomy landmark dataset a real time dental treatment recommendation dataset, a real time dental treatment recommendation, a real time dental treatment recommendation for no treatment, a deoxyribonucleic acid (DNA) sequence, an individual deoxyribonucleic acid (DNA) sequence, a ribonucleic acid (RNA) sequence, an individual ribonucleic acid (RNA) sequence, a genetic sequence, a dataset” is appropriate, however, each following recitation should read “the dental image, the dental image landmark, the image, the image landmark, the supervised annotated dental anatomy landmark dataset, the unsupervised annotated dental anatomy landmark dataset the real time dental treatment recommendation dataset, the real time dental treatment recommendation, the real time dental treatment recommendation for no treatment, the deoxyribonucleic acid (DNA) sequence, the individual deoxyribonucleic acid (DNA) sequence, the ribonucleic acid (RNA) sequence, the individual ribonucleic acid (RNA) sequence, the genetic sequence, the dataset” to make clear which item is being referred to. 
Further the following limitation is problematic: 
“wherein an individual information dataset includes at least one of: an age, a first name … a dataset”
The limitation “a dataset” attempts to broaden the original limitation of “an individual information dataset” and make the bounds of the claim impossible to determine. Examiner recommends deleting at a minimum “a dataset” from this limitation. 
Further, “a communication network includes at least one of: the internet, an intranet, an extranet, an internet” appears redundant, as there is no clarification as to how “the internet” and “an internet” are meant to distinguish from each other.
The limitation “the system may execute an instruction in any order” is not rejected, as in Ex parteCordova, 10 USPQ2d 1949 (Bd. Pat. App. & Inter. 1989) the language "containing A, B, and optionally C" was considered acceptable alternative language because there was no ambiguity as to which alternatives are covered by the claim.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, the following limitation is problematic:
“an individual information dataset includes at least one of: an age, a first name… a dataset” The limitation “a dataset” attempts to broaden the original limitation of “an individual information dataset” and make the bounds of the claim impossible to determine. Examiner recommends deleting at a minimum “a dataset” from this limitation.
Further, the first instance of the terms “a dental image, a dental image landmark, an image, an image landmark” is appropriate, however, each following recitation should read “the dental image” and “the dental image landmark” and “the image landmark” as opposed to repeating “a dental image” and “a dental image landmark” and “an image landmark” to make clear which dataset is being referred to.
Further, “a communication network includes at least one of: the internet, an intranet, an extranet, an internet” appears redundant, as there is no clarification as to how “the internet” and “an internet” are meant to distinguish from each other.
The limitation “the system may execute an instruction in any order” is not rejected, as in Ex parteCordova, 10 USPQ2d 1949 (Bd. Pat. App. & Inter. 1989) the language "containing A, B, and optionally C" was considered acceptable alternative language because there was no ambiguity as to which alternatives are covered by the claim.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, the following limitation is problematic:
“an individual information dataset includes at least one of: an age, a first name… a dataset” The limitation “a dataset” attempts to broaden the original limitation of “an individual information dataset” and make the bounds of the claim impossible to determine. Examiner recommends deleting at a minimum “a dataset” from this limitation.
Further, the limitation “wherein an instruction is at least one of: a quantitatively” is not clear as this should likely read something such as “wherein an instruction is at least one of: a quantitative operation” or similar.
Further, the first instance of the terms “a dental image, a dental image landmark, an image, an image landmark, a dental image dataset” is appropriate, however, each following recitation should read “the dental image, the dental image landmark, the image, the image landmark, the dental image dataset” as opposed to repeating “a dental image, a dental image landmark, an image, an image landmark, a dental image dataset” to make clear which dataset is being referred to.
Further, “a communication network includes at least one of: the internet, an intranet, an extranet, an internet” appears redundant, as there is no clarification as to how “the internet” and “an internet” are meant to distinguish from each other.
The limitation “the system may execute an instruction in any order” is not rejected, as in Ex parteCordova, 10 USPQ2d 1949 (Bd. Pat. App. & Inter. 1989) the language "containing A, B, and optionally C" was considered acceptable alternative language because there was no ambiguity as to which alternatives are covered by the claim.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, “The processing device of” should read “the system of” or “the method of” depending on if this claim depends on claim 1, 2, or 3.
Further, the limitation: “wherein the image capture device includes at least one of: an image capture device,” is not further limiting the image capture device. Further, “a dental image, a dental image landmark, an image, an image landmark” should read “the dental image, the dental image landmark, the image, the image landmark” as these are referred to in the independent claims. 
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, “The processing device of” should read “the system of” or “the method of” depending on if this claim depends on claim 1, 2, or 3.
Further, “a dental image, a dental image landmark, an image, an image landmark” should read “the dental image, the dental image landmark, the image, the image landmark” as these are referred to in the independent claims. 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, “The processing device of” should read “the system of” or “the method of” depending on if this claim depends on claim 1, 2, or 3.
Further, “a dental image, a dental image landmark, an image, an image landmark” should read “the dental image, the dental image landmark, the image, the image landmark” as these are referred to in the independent claims. 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, “The processing device of” should read “the system of” or “the method of” depending on if this claim depends on claim 1, 2, or 3.
Further, “a dental image, a dental image landmark, an image, an image landmark” should read “the dental image, the dental image landmark, the image, the image landmark” as these are referred to in the independent claims. 
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, “The processing device of” should read “the system of” or “the method of” depending on if this claim depends on claim 1, 2, or 3.
In addition, “wherein an expert is at least one of: an expert, a dentist…” does not further limit “an expert” and “a researcher is at least one of: a researcher” does not further limit “a researcher”
Further, “a dental professional” “a health care professional” “an expert” “an e-commerce consumer” “an e-commerce organization” “an artificial intelligence system” “a researcher” “a client device” should read “the dental professional” “the health care professional” “the expert” “the e-commerce consumer” “the e-commerce organization” “the artificial intelligence system” “the researcher” “the client device” as these are referred to in the independent claims. 
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, “The processing device of” should read “the system of” or “the method of” depending on if this claim depends on claim 1, 2, or 3.
Further, “a real time dental treatment recommendation dataset, a real time dental treatment recommendation” should read “the real time dental treatment recommendation dataset, the real time dental treatment recommendation” as these are referred to in the independent claims. 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, the following limitation is problematic:
“an individual information dataset includes at least one of: an age, a first name… a dataset” The limitation “a dataset” attempts to broaden the original limitation of “an individual information dataset” and make the bounds of the claim impossible to determine. Examiner recommends deleting at a minimum “a dataset” from this limitation.
Further, the limitation “an image processing engine configured to process at least one of: receive at least one of: a dental image, a dental image landmark” should probably read “an image processing engine configured to process at least one of or receive at least one of: a dental image, a dental image landmark” to make the scope clear.
Further, “a communication network includes at least one of: the internet, an intranet, an extranet, an internet” appears redundant, as there is no clarification as to how “the internet” and “an internet” are meant to distinguish from each other.
Further, the first instance of the terms “a deoxyribonucleic acid (DNA) sequence, a dental image, a dental image landmark, an image, an image landmark, a supervised annotated dental anatomy landmark dataset, an unsupervised annotated dental anatomy landmark dataset, a supervised annotated dental pathology landmark dataset, an unsupervised annotated dental pathology landmark dataset, a real time dental image dataset, a supervised annotated dental treatment recommendation dataset, an unsupervised annotated dental treatment recommendation dataset, a real time dental treatment recommendation dataset, a real time dental treatment recommendation, a real time dental treatment recommendation for no treatment, a supervised annotated dental product recommendation dataset, an unsupervised annotated dental product recommendation dataset, a real time dental product recommendation dataset, a real time dental product recommendation, a real time dental product recommendation for no product, a likelihood of a clinical genomic outcome of an individual, a bioinformatics dataset, an individual information dataset, a real time correlation dataset a dental professional, a health care professional, an expert, an individual, an e-commerce organization, an artificial intelligence system, a researcher, a manufacturer, a business, an application software, a system software, a client device, a processing device” is appropriate, however, each following recitation should read “the deoxyribonucleic acid (DNA) sequence, the dental image, the dental image landmark, the image, the image landmark, the supervised annotated dental anatomy landmark dataset, the unsupervised annotated dental anatomy landmark dataset, the supervised annotated dental pathology landmark dataset, the unsupervised annotated dental pathology landmark dataset, the real time dental image dataset, the supervised annotated dental treatment recommendation dataset, the unsupervised annotated dental treatment recommendation dataset, the real time dental treatment recommendation dataset, the real time dental treatment recommendation, the real time dental treatment recommendation for no treatment, the supervised annotated dental product recommendation dataset, the unsupervised annotated dental product recommendation dataset, the real time dental product recommendation dataset, the real time dental product recommendation, the real time dental product recommendation for no product, the likelihood of a clinical genomic outcome of an individual, the bioinformatics dataset, the individual information dataset, the real time correlation dataset the dental professional, the health care professional, the expert, the individual, the e-commerce organization, the artificial intelligence system, the researcher, the manufacturer, the business, the application software, the system software, the client device, the processing device” to make clear which dataset is being referred to.
The limitation “the system may execute an instruction in any order” is not rejected, as in Ex parteCordova, 10 USPQ2d 1949 (Bd. Pat. App. & Inter. 1989) the language "containing A, B, and optionally C" was considered acceptable alternative language because there was no ambiguity as to which alternatives are covered by the claim.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, “The processing device of” should read “the method of”.
Further, the limitations “an expert is at least one of: an expert” and “an individual is at least one of: an individual” and “wherein an artificial intelligence system is at least one of: an artificial intelligence system” and “a researcher is at least one of: a researcher” do not further limit “an expert” and “an individual” and “an artificial intelligence system” and “a researcher”. 
Further, “a dental professional, a health care professional an expert an individual an e-commerce organization an artificial intelligence system a researcher” should read “the dental professional, the health care professional the expert the individual the e-commerce organization the artificial intelligence system the researcher” as these are referred to in the independent claims. 
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, “The processing device of” should read “the method of”.
Further, “an individual information dataset a dental image, a dental image landmark, an image, an image landmark, an individual information dataset, a real time correlation dataset, a dataset a validity notification” should read “the individual information dataset the dental image, the dental image landmark, the image, the image landmark, the individual information dataset, the real time correlation dataset, the dataset the validity notification” as these are referred to in the independent claims. 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, “The processing device of” should read “the method of”.
Further, “a first artificial intelligence system, a second artificial intelligence system, a team of artificial intelligence systems a real time dental treatment recommendation dataset, a real time dental treatment recommendation, a real time dental treatment recommendation for no treatment, a real time dental product recommendation dataset, a real time dental product recommendation, a dental image, a dental image landmark, an image, an image landmark a deoxyribonucleic acid (DNA) sequence, an ribonucleic acid (RNA) sequence, a ribonucleic acid (RNA) transcripts sequence, a genetic sequence, an expression product a supervised annotated dental anatomy landmark dataset, an unsupervised annotated dental anatomy landmark dataset, a supervised annotated dental pathology landmark dataset, an unsupervised annotated dental pathology landmark dataset, a real time dental image dataset, a supervised annotated dental treatment recommendation dataset, an unsupervised annotated dental treatment recommendation dataset, a real time dental treatment recommendation dataset, a real time dental treatment recommendation, a real time dental treatment recommendation for no treatment, a supervised annotated dental product recommendation dataset, an unsupervised annotated dental product recommendation dataset, a real time dental product recommendation dataset, a real time dental product recommendation, a real time dental product recommendation for no product, an individual information dataset, a bioinformatics dataset, a real time correlation dataset, a dataset a client device” should read “the first artificial intelligence system, the second artificial intelligence system, the team of artificial intelligence systems the real time dental treatment recommendation dataset, the real time dental treatment recommendation, the real time dental treatment recommendation for no treatment, the real time dental product recommendation dataset, the real time dental product recommendation, the dental image, the dental image landmark, the image, the image landmark the deoxyribonucleic acid (DNA) sequence, the ribonucleic acid (RNA) sequence, the ribonucleic acid (RNA) transcripts sequence, the genetic sequence, the expression product the supervised annotated dental anatomy landmark dataset, the unsupervised annotated dental anatomy landmark dataset, the supervised annotated dental pathology landmark dataset, the unsupervised annotated dental pathology landmark dataset, the real time dental image dataset, the supervised annotated dental treatment recommendation dataset, the unsupervised annotated dental treatment recommendation dataset, the real time dental treatment recommendation dataset, the real time dental treatment recommendation, the real time dental treatment recommendation for no treatment, the supervised annotated dental product recommendation dataset, the unsupervised annotated dental product recommendation dataset, the real time dental product recommendation dataset, the real time dental product recommendation, the real time dental product recommendation for no product, the individual information dataset, the bioinformatics dataset, the real time correlation dataset, the dataset the client device”  as these are referred to in the independent claims. 
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, the following limitations are problematic:
“wherein a dental dataset comprises at least one of:… a dataset” 
“wherein a dental image contains at least one of: a dental image, a dental image landmark, an image, an image landmark, an image, an image landmark”
“wherein an insurance dataset including at least one of:… a data”
“wherein an individual information dataset includes at least one of: an age, a first name… a dataset”
The limitations “a dataset”, “an image”, “a data” and “a dataset” attempt to broaden the original limitations of “a dental dataset”, “a dental image” “an insurance dataset” and “an individual information dataset” and make the bounds of the claim impossible to determine. Examiner recommends deleting at a minimum “a dataset”, “an image”, “a data” and “a dataset” from these limitations.
Further, “a communication network includes at least one of: the internet, an intranet, an extranet, an internet” appears redundant, as there is no clarification as to how “the internet” and “an internet” are meant to distinguish from each other.
Further the first instance of the terms “a dental dataset an insurance dataset an individual information dataset a dataset a dental image, a dental image landmark, an image, an image landmark, a classified dental image anatomy dataset, a classified dental image pathology dataset, a deoxyribonucleic acid (DNA) sequence, an individual deoxyribonucleic acid (DNA) sequence, a ribonucleic acid (RNA) sequence, an individual ribonucleic acid (RNA) sequence, a genetic sequence, an individual information dataset, an insurance claim approval, an insurance claim denial, a treatment recommendation, a product recommendation, a relative health risk” is appropriate, however, each following recitation should read “the dental dataset the insurance dataset the individual information dataset the dataset the dental image, the dental image landmark, the image, the image landmark, the classified dental image anatomy dataset, the classified dental image pathology dataset, the deoxyribonucleic acid (DNA) sequence, the individual deoxyribonucleic acid (DNA) sequence, a ribonucleic acid (RNA) sequence, the individual ribonucleic acid (RNA) sequence, the genetic sequence, the individual information dataset, the insurance claim approval, the insurance claim denial, the treatment recommendation, the product recommendation, the relative health risk” to make clear which item is being referred to. 
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, “The microprocessor of” should read “the system of”.
Further, “a dental image, a dental image landmark, an image, an image landmark” should read “the dental image, the dental image landmark, the image, the image landmark”  as these are referred to in the independent claim. 
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, “The processing device of” should read “the system of”.
Further, “a bioinformatics dataset a dental image, a dental image landmark, an image, an image landmark, an individual information dataset” should read “the bioinformatics dataset the dental image, the dental image landmark, the image, the image landmark, the individual information dataset” as these are referred to in the independent claim. 
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, “a communication network includes at least one of: the internet, an intranet, an extranet, an internet” appears redundant, as there is no clarification as to how “the internet” and “an internet” are meant to distinguish from each other.
Further the first instance of the terms “an insurance recommendation, a dental recommendation, a recommendation, a relative health risk a first/second/multiple confidence a validity notification” is appropriate, however, each following recitation should read “the insurance recommendation, the dental recommendation, the recommendation, the relative health risk the first/second/multiple confidence the validity notification” to make clear which item is being referred to. 
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, the following limitation is problematic:
“at least one dental dataset comprises at least one of: … a dataset” The limitation “a dataset” attempts to broaden the original limitation of “an individual information dataset” and make the bounds of the claim impossible to determine. Examiner recommends deleting at a minimum “a dataset” from this limitation.
Further in the limitation “an exchange, a transfer, a purchase, a sell of a dataset, wherein a dataset includes at least one of: one patient data… a dataset” fails to further limit the term “a dataset”.
Further the first instance of the terms “a dental treatment recommendation, a treatment recommendation, a dental product recommendation, a product recommendation, a relative health risk a first/second/multiple confidence score a dataset” is appropriate, however, each following recitation should read “the dental treatment recommendation, the treatment recommendation, the dental product recommendation, the product recommendation, the relative health risk the first/second/multiple confidence score the dataset” to make clear which item is being referred to. 
Further, “a communication network includes at least one of: the internet, an intranet, an extranet, an internet” appears redundant, as there is no clarification as to how “the internet” and “an internet” are meant to distinguish from each other.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, “a dental treatment dataset, a dental image treatment dataset, a dental product dataset, and a dental image landmark dataset” should read “the dental treatment dataset, the dental image treatment dataset, the dental product dataset, and the dental image landmark dataset” as these are referred to in the independent claim. 

EXAMINER’S COMMENTS

The Office has established numerous rejections under 35 USC 112, second paragraph, with regard to independent claims 1, 2, 3, 10, 14, 17, and 18. The scope of claims 1-20 cannot be determined because of the identified issues presented above.  The numerous rejections to claims 1-20 under 35 USC 112, second paragraph render applicant's claims as being so incomprehensible as to preclude a reasonably detailed search of the prior art by the examiner.  The examiner has attempted to identify all grounds for rejection under 35 USC 112, second paragraph. However, the number of issues with regard to claims 1-20 is so numerous that the scope of the claims cannot be ascertained.  The examiner suggests that the applicant carefully review the claims in order to fix any and all issues that have and have not been highlighted by this office action.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661